Title: James Madison to Chapman Johnson, 2 March 1829
From: Madison, James
To: Johnson, Chapman


                        
                            
                                
                            
                            
                                
                                    
                                
                                March 2d. 1829
                            
                        
                        
                        Inclosed is a copy of a Statement by the Faculty of the University, which prepared wth. a
                            wish that it may be published in the Enquirer & Natl. Intelgr. I have forwarded a copy for the latter, and ask the
                            favor of you to have the one inclosed handed to the Enquirer. Previous to this communication from the chairman I had recd.
                            a letter from him, suggesting the Expediency of an inspection & examination at the Univy. by proper persons appd.
                            for the purpose. I forwarded the letter to my Ex. Colleague with a request that if concurring in the expediency, of the
                            measure he wd. give it effect without the delay of further communication with me; informing the Chairman at the same time
                            of the letter to Genl. Cocke. It appears that this information had not been recd. when the Statement was transmitted. But
                            whatever may result from the appeal to Genl Cocke, a publication of the paper can do no injury and may co-operate in
                            correcting the exaggerated reports on an occurrence pregnant with such threatning consequences to the University.We have been furnished for publication, with the following Statement prepared by the Faculty of the
                                University of Virginia on the subject of the malady with wch. it has been visited.
                        
                            
                                
                            
                        
                    